Citation Nr: 1714198	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  09-14 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for stress reaction of the right talus and fibula on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse




ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1985 to December 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2010, the Veteran testified at a Travel Board hearing at the RO in Wichita, Kansas before a Veterans Law Judge who is no longer available.  The Veteran was notified by letter in February 2017 that the Veterans Law Judge who conducted the August 2010 hearing is no longer employed by the Board and thus was offered the opportunity to have another hearing before a member of the Board.  In February 2017, the Veteran responded with notification that she did not wish to appear at an additional hearing and for her case to be considered on the evidence of record; therefore, the Board finds there is no hearing request pending at this time.

In January 2014, the Board, in part, remanded the case for evidentiary development.  In June 2015, the Board remanded the claims of entitlement to service connection for left knee, left ankle, and bilateral hip disabilities.  Those claims were granted in a June 2016 VA rating decision which represents a full grant of the benefits sought so they are no longer on appeal before the Board.  The Board also granted service connection for headaches and denied a rating in excess of 10 percent for stress reaction of the right talus and fibula on a schedular basis.

The Veteran appealed the June 2015 Board decision, in part, to the United States Court of Appeals for Veterans Claims (Court).  Counsel for the appellant and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  An Order of the Court dated September 7, 2016 granted the motion and remanded to the Board the issue of entitlement to a rating in excess of 10 percent for stress reaction of the right talus and fibula for extra-schedular consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Pursuant to the September 2016 JMR, the parties agreed that a remand is warranted for the claim of entitlement to a rating in excess of 10 percent for stress reaction of the right talus and fibula to be referred for extra-schedular consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claim of entitlement to a rating in excess of 10 percent for stress reaction of the right talus and fibula for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) to the Under Secretary for Benefits or the Director of Compensation Service.  Any response received must be included in the claims file.

2.  Then, readjudicate the case on an extra-schedular basis.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




